Citation Nr: 1216225	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-37 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder prior to September 21, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder from September 21, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  He served in the Republic of Vietnam from May 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 30 percent evaluation for posttraumatic stress disorder (PTSD); and a July 2009 rating decision from the Des Moines RO, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2003 and August 2009, the Veteran submitted notices of disagreement and subsequently perfected his appeals in October 2004 and October 2009.

The Board notes that the Veteran did not file a timely Substantive Appeal for his PTSD claim.  However, inasmuch as the RO has taken actions to indicate to the Veteran that the present issue is on appeal, and it took no steps to close the appeal, the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In December 2007, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective September 21, 2007.  In February 2012, the RO again increased the Veteran's evaluation for PTSD to 70 percent, effective September 21, 2007.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the July 2003 continuance of a 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to September 21, 2007 and whether he is entitled to a disability rating higher than 70 percent from September 21, 2007 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

In May 2010, the Board remanded the Veteran's claims of entitlement to an increased rating for PTSD and TDIU to the RO for further evidentiary development, including obtaining updated VA treatment records.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained and reviewed updated VA treatment records before readjudicating the claims in a February 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the Des Moines RO.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to an increased rating for PTSD and TDIU.

A June 2009 VA treatment record indicates that the Veteran is "on disability."  It is unclear from this notation whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits and, if so, whether these benefits are related to his PTSD.  It does not appear that VA has attempted to clarify whether the Veteran receives SSA disability benefits or to obtain any relevant records from SSA.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

Additionally, the Board notes that the February 2012 VA psychiatric examiner's opinion is unclear as to whether the Veteran is precluded from obtaining gainful employment due to his service-connected PTSD.  She indicates that she cannot state that the Veteran is "totally unemployable," but that "he would only be capable of handling a job on a very time limited basis."  It is unclear from this conclusion whether the examiner believes that the Veteran could engage in gainful employment or whether she is suggesting that he could only engage in menial employment.  As such, the claim for TDIU must be remanded to the examiner for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to TDIU must be remanded for an addendum opinion.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA psychiatric treatment records from the Iowa City VA Medical Center, and any other VA facility identified by the Veteran, covering the period from January 2012 to the present should be obtained and added to the claims folder.

2.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits and, if so, whether these benefits are related to his service-connected PTSD.  If the Veteran responds in the affirmative or fails to respond, attempt to obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO  must then: (a) notify the Veteran and his attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

3.  Thereafter, the claims file should be returned to the February 2012 VA psychiatric examiner for clarification of her opinion.  Specifically, she must state whether the Veteran's service-connected PTSD precludes him from obtaining or maintaining substantially gainful employment.  The Veteran may be recalled for examination if deemed necessary.  

If the original February 2012 VA psychiatric examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected PTSD on his employability.  The Veteran's claims folder should be provided to the examiner for review of pertinent documents therein and that such review was conducted should be noted in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to TDIU and increased ratings for PTSD should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


